Title: To James Madison from Joseph C. Cabell, 16 February 1818
From: Cabell, Joseph C.
To: Madison, James


Dear Sir,
Richmond. 16. Feb: 1818.
I enclose you a printed copy of Mr. Jefferson’s Bill on public Education, because I think it would give you pleasure to read any thing from his pen, and for the reason that the subject will probably receive a great share of public attention in the course of the present year. This bill has been rejected in the House of Delegates by a very large majority in favor of a Bill making provision for the education of the poor only. This last Bill is yet pending before that House, but will probably pass. I think the Senate will insist on an appropriation for higher seminaries: and that nothing will be done for the advancement of the Interests of Literature during the present session. This Assembly will do nothing for the Central College. The Delegates beyond the Ridge are excessively hostile to that Institution. They are divided among themselves as to the question whether Staunton or Lexington should be the scite of an University: but they unite as one body against us. If there be an exception, it is in the north west: and a leading man from that quarter, friendly to the Central College, might render it important services in the next assembly. The members from the west dread the Central College, as the probable means of fixing, at some future day, the seat of government, at Charlottesville. From all I have heard upon this subject, I am inclined to enfer that the Presbetyrian Clergy are very hostile to that seminary. The Federalists view it with a malignant eye. The friends of William & Mary regard it as a future rival. You are doubtless apprized of the hostility of certain persons in the county of Albemarle to Mr. Jefferson, & his friends. These persons have contrived to communicate their prejudices to some members from some of the counties in the middle country, who, tho’ neither distinguished for talents or information, yet possess a certain degree of influence. The friends of the Rockbridge College, perceiving this state of things, have profitted of it to alienate these persons from the Central College, and to draw them into their interests. Added to all this, the House of Delegates is lamentably deficient in abilities. This combination of unfortunate circumstances defeat our expectations, and throw us into utter despair of any success with the present Assembly. Not only in relation to this subject, but in regard to the fund for internal improvement, & every important interest in the State, it is of the utmost consequence to send to the next assembly men of ability & liberality. We have taken the liberty to make you a member of the board of public works, without previously consulting you. It is a matter of doubt here whether you will serve or not. The Governor will apprize you of your election in due time, in the same manner that he communicated to Mr. Jefferson his appointment, after the rising of the last Assembly. I have reasons to believe that an attempt has been made or will be made, to draw you into an informal communication of your intentions upon this subject to some one or more members of the House of Delegates. Some of your best friends here, entertain the hope that you will await the regular communication from the Governor: I assure you, that I think the public good requires that you should not be drawn unintentionally into a departure from the accustomed course on such occasions. It is unnecessary and out of my power, now to explain my reasons for the opinion which I entertain on this subject. Mr. Jefferson would be able to give you the fullest information. I beg you to consider this letter as confidential. To Mr. Jefferson only, would I wish you to mention its contents. Pardon, Sir, the liberty I take in thus addressing you. It has required an exertion on my part to take so much freedom with you. But I thought the public good demanded it at my hands, and that object alone actuates me on this occasion. Perhaps this letter will come too late, for some of the objects it contemplates. Yet I shall have done my duty in writing it. I beg to be respectfully remembered to Mrs. Madison, and that you will receive assurances of my highest respect & esteem.
Joseph C. Cabell
P. S. I have opened this letter to mention to you, that the School Bill has reached the Senate, in the shape of a provision for the poor only. A disposition is shewn to postpone the subject altogether till the next session. On a fair vote I think the Senate would appropriate for higher seminaries & an University: but there is great impatience to adjourn. And if the Senate should amend, the H. of Delegates will postpone the whole.
